Citation Nr: 0740183	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  97-03 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the right arm, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of shell fragment wounds of the neck.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran had active military service from September 1949 
to October 1952.  According to his DD Form 214, he also had 1 
year, 9 months and 26 days of "other service."

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 decision by the RO.  The issues 
currently on appeal were previously before the Board in 
September 1999, August 2003, and June 2006, and were on each 
occasion remanded for additional development. 

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  For 
the reasons set forth below, the issues remaining on appeal 
are again being REMANDED for additional development.  VA will 
notify the veteran if further action is required on his part.


REMAND

When this case was previously before the Board in June 2006, 
the Board asked that the veteran be scheduled for an 
examination of his neck and right arm.  Thereafter, the 
agency of original jurisdiction (AOJ) was to take 
adjudicatory action on the case and, if any benefit sought 
remained denied, furnish a supplemental statement of the case 
(SSOC) to the veteran and his representative.

Evidence added to the claims file since June 2006 shows that 
the veteran was afforded three VA examinations while his case 
was in remand status: One on July 14, 2006; one on July 19, 
2006; and one on July 25, 2006.  After associating the 
reports of those examinations with the veteran's claims file, 
the AOJ (here, the Appeals Management Center (AMC)) 
determined, in effect, that the prior denials should be 
confirmed.  Notably, however, it does not appear that the AMC 
reviewed all three of the examination reports before 
confirming the prior denials:  In the SSOC, there is no 
mention whatever of the examination conducted on July 14, 
2006.  Accordingly, because the veteran has not been notified 
of the AOJ's reasons for its determinations in light of all 
the evidence, the case must be remanded in order to ensure 
him full procedural due process of law.  See, e.g.,  
38 U.S.C.A. § 7104 (West 2002) (an appellant is entitled to 
"one review on appeal" by the Board); 38 C.F.R. § 19.31 
(2007) (the purpose of the SSOC is to inform the appellant of 
any material changes in, or additions to, the information 
included in the Statement of the Case (SOC) or any prior 
SSOC).

The physician who performed the VA examination on July 25, 
2006 noted that, in addition to the material in the claims 
file, she also reviewed treatment records from the VA Medical 
Center in Lebanon, Pennsylvania, dating back to 1998.  
Presently, the claims file contains records of treatment from 
that facility.  However, it is not entirely clear whether all 
of the relevant records have been obtained for association 
with the file.  The claims file does not contain, for 
example, any records from that facility dated between May 
1998 and December 1999.  Nor are there any records dated 
between February 2000 and May 2003, or after May 2004.  This 
should be investigated.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c).  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (holding that VA is charged with constructive 
notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Take action to ensure that all relevant 
records of the veteran's treatment at the 
VAMC in Lebanon, Pennsylvania are associated 
with the claims file, including any relevant 
records dated between May 1998 and December 
1999, between February 2000 and May 2003, and 
after May 2004, following the procedures set 
forth in 38 C.F.R. § 3.159.  The evidence 
obtained, if any, should be associated with 
the claims file.

2.  Thereafter, take adjudicatory action on 
the claims here in question, taking into 
account all of the evidence, including the 
report of the veteran's VA examination on 
July 14, 2006.  If any benefit sought remains 
denied, furnish an SSOC to the veteran and 
his representative.  The SSOC should contain, 
among other things, a citation to, and 
summary of, 38 C.F.R. § 4.73, Diagnostic Code 
5306 and 5322, the current and former 
criteria employed in evaluating disabilities 
of the cervical spine, and any other 
additional diagnostic codes deemed 
applicable.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

